      Case 3:21-cv-05499-RAJ Document 1 Filed 07/12/21 Page 1 of 6




 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT TACOMA
 6

 7    ISAIAH RANKIN, a single person,
 8                              Plaintiff,
                                                       NO. 3:21-cv-5499
 9              v.
10                                                      COMPLAINT FOR PERSONAL
      THURSTON COUNTY, a                                INJURY AND DAMAGES
11    governmental entity, by and through
      THURSTON COUNTY SHERIFF'S
12    OFFICE, a governmental agency;
      DEVIN BAGBY and JANE DOE
13    BAGBY, a marital community, and
      JOHN/JANE DOES 1-5,
14
                                Defendants.
15

16

17       COMES NOW the plaintiff, Isaiah Rankin, by and through his attorney of record,

18   Patrick R. West of West Law Firm, P.S., and hereby alleges against the defendants as

19   follows:
20                                 I. JURISDICTION AND VENUE
21       1.1         This action is brought pursuant to 42 U.S.C. § 1983 for violations of the
22
     Fourth and Fourteenth Amendments to the United States Constitution. The court has
23
     jurisdiction over this action under 28 U.S.C. §1331 and 1343.

      COMPLAINT FOR PERSONAL                                                     West Law Finn, P.S.
      INJURY AND DAMAGES - 1                                                  524 Tacoma Avenue South
                                                                              Tacoma, Washington 98402
                                                                                   (253) 383-4704
Case 3:21-cv-05499-RAJ Document 1 Filed 07/12/21 Page 2 of 6
Case 3:21-cv-05499-RAJ Document 1 Filed 07/12/21 Page 3 of 6
Case 3:21-cv-05499-RAJ Document 1 Filed 07/12/21 Page 4 of 6
Case 3:21-cv-05499-RAJ Document 1 Filed 07/12/21 Page 5 of 6
Case 3:21-cv-05499-RAJ Document 1 Filed 07/12/21 Page 6 of 6
